Case 1:18-cv-10579-RMB-KMW Document 11 Filed 12/14/18 Page 1 of 1 PageID: 94

                           UNITED STATES DISTRICT COURT
                          FOR THE District of New Jersey [LIVE]
                      U.S. District Court for the District of New Jersey

  MALIBU MEDIA, LLC
                                              Plaintiff,
  v.                                                       Case No.:
                                                           1:18−cv−10579−RMB−KMW
                                                           Judge Renee Marie Bumb
  JOHN DOE SUBSCRIBER ASSIGNED
  IP ADDRESS 69.141.73.10
                                              Defendant.

           60 DAY ORDER ADMINISTRATIVELY TERMINATING ACTION


       It having been reported to the Court that the above−captioned action has been settled,
       IT IS on this 14th day of December, 2018,
      ORDERED that this action and any pending motions are hereby administratively
  terminated; and it is further
     ORDERED that this shall not constitute a dismissal Order under the Federal Rules of
  Civil Procedure; and it is further
      ORDERED that within 60 days after entry of this Order (or such additional period
  authorized by the Court), the parties shall file all papers necessary to dismiss this action
  under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
  request that the action be reopened; and it is further
      ORDERED that, absent receipt from the parties of dismissal papers or a request to
  reopen the action within the 60−day period, the Court shall dismiss this action, without
  further notice, with prejudice and without costs.




                       /s/ Renee Marie Bumb
                       ____________________________________________________
                       RENEE MARIE BUMB United States District Judge
